Citation Nr: 0736871	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-24 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently rated 40 
percent disabling. 

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently rated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from January 1951 to December 
1954, and from February 1955 to August 1973, when he retired.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Board in June 2004 remanded the appealed claims for 
additional development.  They now return for final appellate 
review.  

FINDINGS OF FACT

1.  The veteran's cervical and lumbar degenerative disc 
disease have not resulted in periods of incapacitation 
requiring physician-prescribed bed rest.  

2.  The veteran's cervical and lumbar degenerative disc 
disease have not resulted in radicular symptoms warranting 
separate or additional disability evaluations.  

3.  The veteran's cervical degenerative disc disease has not 
resulted in more than moderate intervertebral disc syndrome.  

4.  The veteran's cervical degenerative disc disease, when 
considering localized and radicular symptoms and effects 
(including pain symptoms) as well as sleep impairment 
resulting from both cervical and lumbar degenerative disc 
disease, is not equivalent to more than severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief. 

5.  The veteran's cervical degenerative disc disease, when 
considering localized and radicular symptoms and effects 
(including pain symptoms) as well as sleep impairment 
resulting from both cervical and lumbar degenerative disc 
disease, is not equivalent to greater severity than 
unfavorable ankylosis of the entire cervical spine.  

6.  The veteran's lumbar degenerative disc disease, when 
considering localized and radicular symptoms and effects 
(including pain symptoms), is equivalent to moderate 
limitation of motion of the lumbar spine.  

7.  The veteran's lumbar degenerative disc disease, when 
considering localized and radicular symptoms and effects 
(including pain symptoms), is not equivalent to severe 
limitation of motion of the lumbar spine, or to severe 
intervertebral disc syndrome, or to severe lumbosacral 
strain, or to forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 
percent for cervical degenerative disc disease are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.71a, Diagnostic Code 5293 (2002) 5290 (2003) and 5235-5243 
(2007).

2.  The criteria for a disability rating of 20 percent, but 
no higher, are met for lumbar degenerative disc disease.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5293 (2002) 5292, 5295 (2003) and 5235-5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, VCAA development notice for claims generally was issued 
in March 2002, prior to the appealed July 2002 rating 
decision denying the appealed claims.  The RO issued a 
further letter addressing with specificity development of the 
claims for increased disability evaluations for degenerative 
disc disease of the cervical and lumbar spine, including 
pursuant to the VCAA, in July 2004.  Even if VCAA notice is 
not complete until after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a statement of the case (SOC) or supplemental SOC 
(SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) 
(VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used).  The appealed claims were 
readjudicated by an August 2003 SOC, and by SSOCs in December 
2005 and January 2006.
 
The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

A March 2002 letter addressed claims development generally.  
Following the Board's remand of the claims in June 2004, the 
RO issued a July 2004 development letter addressing the 
claims with particularity.  The RO in this July 2004 letter 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  This letter satisfied all four 
notice requirements of the VCAA.  The letter informed of the 
evidence required to substantiate the claims for increased 
evaluations for cervical and lumbar degenerative disc 
disease.  See 38 C.F.R. Part 4.  It also informed what 
evidence VA would seek to provide and what evidence the 
veteran was expected to provide.  Also by this letter, the 
veteran was requested to submit any evidence in his 
possession, in furtherance of his claims.  He was also told 
that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

By the appealed rating action, the August 2003 SOC, and SSOCs 
in December 2005 and January 2006, the veteran was informed 
of evidence obtained in furtherance of his claim and evidence 
that may yet further his claim.  These "post-decisional" 
documents issued subsequent to the issued VCAA notice letters 
meet the requirements for adequate VCAA notice.  Mayfield v. 
Nicholson, supra.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Although the notice in this case did not address the 
downstream issue of effective date as pertinent to the 
appellant's claims, such error is moot as to the claim which 
is herein denied, and is harmless as to the claim which is 
granted by the Board.
 
VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The July 
2004 letter requested that the veteran advise of any VA 
and/or private medical sources of evidence pertinent to his 
claims, and to provide necessary authorization to obtain 
those records.  They also requested evidence and information 
about treatment after service, in support of the claims.  

VA and service medical records have been obtained and 
associated with the claims folders.  The veteran informed of 
additional medical sources, and records were requested from 
these sources with appropriate authorization.  All records 
received were associated with the claims folders.  The 
veteran was adequately informed of the importance of 
obtaining all relevant records.  Neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence 
presenting a reasonable possibility of furthering any of the 
appealed claims.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was also duly afforded VA examinations addressing 
his claimed disabilities in July 2002 and July 2004, and the 
Board finds these examinations, taken together with the all 
the evidence of record, are adequate for rating purposes. The 
veteran and his authorized representative were afforded 
appropriate opportunity to address the claims, and did so by 
written submissions.  The veteran was afforded the 
opportunity to address his claims by testimony at a hearing 
in the course of appeal, but declined that opportunity, 
including by a VA Form 9 submitted in August 2003.  There is 
no indication that the veteran or his representative 
expressed a further desire to address his claims which has 
not been fulfilled.  

The Board is also satisfied that development requested in the 
June 2004 Board remand has been satisfactorily completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The veteran 
was afforded the additional VA examination conducted in June 
2004 to appropriately address characteristics of the 
veteran's claimed disabilities to be considered when 
adjudicating the claims based on the revised rating criteria 
for spine disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.  

Moreover, the claimant has not demonstrated any prejudicial 
error in VCAA notice, and therefore the presumption of error 
as to such notice does not arise in this case. Sanders, 
supra.  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Increased Rating for Cervical and Lumbar Degenerative 
Disc Disease

A.   Evidentiary Review

The veteran claims entitlement to higher disability ratings 
than the 40 percent assigned for cervical spine degenerative 
disc disease, and than the 10 percent assigned for lumbar 
degenerative disc disease.

A review of some pertinent medical records proximate to the 
appeal period follows.  

May 2000 private cervical spine X-rays noted prior C5-C6 
surgical fusion, small degenerative osteophytes at C6-C7, and 
normal alignment, without significant changes since July 
1996.  The examiner assessed mild degenerative changes, 
without significant abnormalities other than as noted.  

An October 2000 private MRI of the cervical spine revealed no 
focal cord lesions, normal appearing posterior fossa, and no 
significant change since prior examination in October 1999 in 
the fused C5-C6 vertebrae.  There was no straightening of the 
normal cervical curvature, and no malalignment.  Disc bulges 
were observed at C3-C4, C4-C5, and C6-C7, with moderate 
compromise of exit foramina noted at C4-C5 and C6-C7.  At the 
level of the C5-C6 fusion, endplate osteophytes were present 
and were particularly severe on the right, and there was 
moderate central canal narrowing without cord compression.  

March 2002 private cervical spine X-rays showed obliteration 
of the C5-C6 disc space with anterior fusion.  Small anterior 
osteophytes at C6-C7 were unchanged since May 2000.  There 
was also bilateral C3-C4 and C4-C5 neural foraminal 
narrowing, slightly worse on the right.  

Treatment records reflect an acute period of exacerbation of 
low back pain in June 2002, precipitated by lifting a fifty 
pound box of paper at work.  The veteran reported pains worse 
with standing and sitting, and radiating pain to the anterior 
thighs.  X-rays showed convex right scoliosis centered at L3-
L4, pan-lumbar degenerative disc disease and facet 
degenerative joint disease.  However, the absence of ongoing 
treatment or ongoing complaints of exacerbation reflect a 
resolution of this period of exacerbation.  

Upon VA examination in July 2002, the claims file was 
reviewed and the veteran's history was noted, including of a 
C5-C6 fusion in 1989 and a C6-C7 foraminotomy in March 1997.  
The veteran reported that his neck condition had grown worse 
following falling down stairs in June 2000, with pain 
beginning to radiate down both shoulders and both arms to the 
elbow regions.  He was taking Vicodin for his neck pain, and 
he denied flare-ups.  

Upon physical evaluation at the July 2002 examination, the 
cervical spine had range of motion to 30 degrees flexion and 
42 degrees extension, 26 degrees right and left lateral 
flexion, 45 degrees rotation right and 55 degrees rotation 
left.  There was no significant pain on range of motion.  
Motor and sensory functioning in the upper extremities was 
tested.  The right deltoid had diminished strength.  The 
right bicep had absent reflex.  Right wrist extensor strength 
was diminished, and the pronators reflex was absent right and 
left.  There was sensory loss right and left at C6.  Triceps 
strength was diminished on the right but normal on the left, 
and triceps reflexes were absent right and left.  Finger 
extensor strength was diminished on the right but normal on 
the left.  There was sensory loss at C7 and C8 levels right 
and left.  The examiner thus concluded that there was 
radiculopathy at C5, C6, and C7 levels, more so on the right.  

Also at the July 2002 VA examination, the veteran's history 
of lumbosacral pain was noted.  The veteran historically 
complained of intermittent pain in the lower lumbar area 
aggravated by sitting and driving.  However, he complained of 
increased pain over the past year.  Upon examination, the 
veteran demonstrated lumbar forward flexion to 70 degrees, 
backward extension to 34 degrees, right and left lateral 
flexion to 33 degrees, right rotation to 22 degrees and left 
rotation to 25 degrees.  The veteran had normal posture and 
gait, and stood on toes and heels and squatted without 
difficulty.  The examiner found no pain to percussion, no 
paraspinal muscle spasm, and no sciatic notch tenderness.  
Some losses to sensation were present in the thigh area but 
were judged not to be significant.  Straight leg raising was 
negative bilaterally, and lower extremity strength of the L4-
S1 dermatomes were normal.  The examiner observed moderate 
lumbar degenerative disc disease as evidenced by June 2002 X-
rays.  The examiner judged this degenerative disc disease to 
be without radiculopathy.  

Upon further treatment evaluation in December 2002, the 
veteran complained of worsening low back pain, without 
associated trauma.  The examiner assessed convex right 
scoliosis centered at L3-L4 which was new since the prior 
examination in June 2002, and significantly increased 
marginal osteophytes also since that examination.  The 
examiner found moderate marginal osteophytes at all levels 
T12 through S1, with disc space narrowing throughout these 
levels as well.  Sclerotic posterior elements were present 
throughout the lumbar spine, though there was no 
spondylolysis or spondylolisthesis.  The examiner assessed 
degenerative disc disease throughout the lumbar spine, and 
facet degenerative joint disease.  

In January 2004 the veteran underwent some physical therapy 
for acute low back pain with radiation to both legs.  
However, exercise was noted to have likely produced acute low 
back pain.  

The veteran was seen at a private pain center in February 
2004 for reported right lower extremity pain at a 6-8/10 
level, causing moderate interference with activities of daily 
living, as well as interference with sleep.  Straight leg 
raising was positive on the right but negative on the left.  
The examiner reviewed a February 2004 private low back MRI 
showing a posterolateral L2-L3 protrusion with compression on 
the exiting L2 nerve root, as well as some degenerative 
changes at levels from L2 to S1, with some spinal 
canal/foraminal narrowing and posterior disc 
bulges/protrusions.  The veteran underwent lumbar epidural 
steroid injections at L2-L3 in February 2004, with reported 
pain relief and improved sleep.  

In an April 2004 submission the veteran addressed back pain.  
He stated that he had very little pain upon arising in the 
morning, but that he was only able to work four hours per day 
as a volunteer, with increased pain to 3 or 4 out of 10 
precluding additional work, and persisting until he went to 
bed at night.  

Upon VA examination in July 2004, the veteran's history of 
his cervical and lumbar disorders were again noted.  
Regarding the cervical disorder, the veteran complained of 
increase in cervical symptoms in the past year, consisting 
primarily of pain in the neck, suprascapula, and shoulder 
areas bilaterally.  He added that his greatest difficulty was 
with sleeping, because he could not lie on either side 
without developing pain, and he could not lie on his back 
because of his lumbar disorder.  The examiner noted that the 
veteran had largely recovered from past atrophy of his right 
biceps area.  Current treatment included a Fentanyl patch, 
Vioxx, and Tylenol.  Objectively, the examiner noted that he 
veteran in the course of the examination interview 
demonstrated normal head movement.  Range of motion consisted 
of flexion to one inch of the chest, extension to 30 degrees, 
right and left lateral bending to 15 degrees with pain at the 
extreme of movement, and right and left rotation to 40 
degrees with mild symptoms at the extremes of movement.  
Neurological sensation, reflexes, and strength in the 
shoulders and upper extremities were intact, except for 
absent biceps reflex on the right.  Measurements revealed a 
mild atrophy of the right arm compared to the left, with the 
right arm not excessively stronger than the left.  X-rays 
showing past C5-C6 fusion, and current C6-C7 narrowing, and 
some degenerative changes.  

At the July 2004 VA examination, the veteran did not complain 
significantly about his low back, reporting that he had 
chronic pain that was exacerbated with lifting, bending, or 
increased activity, but also reporting that by taking care he 
could remain nearly asymptomatic with regard to his low back.  
He did report having some aching-type pain limited to the 
lumbosacral spine with bending or lying on his back.  He 
reported doing a reasonable amount of walking with no 
reported walking limitations.  The veteran did not use 
orthoses for his neck or back, and took no additional 
medication for his low back.  The veteran reported currently 
being retired but performing two to three hours of volunteer 
work daily, three days per week, at a hospital where he 
formerly was employed.  Objectively, the veteran's gait was 
normal.  His low back range of motion was to 60 degrees 
forward flexion, 20 degrees backward extension, 15 degrees 
right and left lateral bending, and 30 degrees right and left 
rotation.  Strength and sensation were intact in the lower 
extremities, without lower extremities atrophy found.  
Straight leg raising was negative bilaterally.  There was 
some tenderness only over the upper lumbosacral spine, with 
the sciatic notch not tender.  X-rays showed degenerative 
disc disease at L4-L5 and L5-S1, and minor degenerative 
changes throughout the lumbar spine.  

Overall, the July 2004 VA examiner assessed that the 
veteran's pain symptoms were not significant during the day, 
but were more significant in the neck and shoulders at night.  
A single past episode of a flare of right thigh pain of four 
weeks' duration was noted, without recurrence.  

A September 2005 cervical MRI produced findings of fusion of 
C5-C6, mild broad-based disc bulging and osteophyte formation 
throughout the mid and lower cervical spine, most prominently 
at C6-C7, and neural foraminal narrowing throughout the mid 
and lower cervical spine.  

In an October 2005 addendum, the July 2004 VA examiner 
reported reviewing the claims file as well as his past 
examination notes, to assure that his July 2004 report was 
consistent with the past medical records as reflected in the 
claims folders.  This was in response letters from the 
veteran questioning whether the examiner had been fully 
informed of past records.  The examiner concluded that indeed 
the past records were consistent with the medical history the 
examiner had noted upon the examination report, and the 
examiner stood by his medical findings and conclusions made 
in July 2004.  The examiner noted that the veteran did not 
voice any disagreement with or objection to those findings 
and conclusion.  

B.  Applicable Law and Analysis

Findings of the above-noted VA examinations are reasonably 
consistent with those of treating medical personnel as 
reflected in past and contemporaneous medical records.  The 
veteran's own statement do not reflect any significant 
departure from the nature or severity of impairments of the 
cervical or lumbar degenerative disc disease as reflected in 
the VA examinations, even while the veteran has contended 
that his conditions warrant a higher rating, and even a total 
evaluation, including based on work impairment.  In this 
regard, the Board notes that while the medical records 
reflects that the cervical and lumbar conditions are 
primarily manifested symptomatically by localized pain, the 
veteran has multiple other physical conditions, as reflected 
in treatment records but not discussed in detail here, which 
also result in pain or impairment of functioning and which 
thus also contribute to the veteran's overall incapacities 
including for work or worklike activities.  See 38 C.F.R. 
§ 4.1 (considerations for disability ratings).  These 
additional disabilities include cardiovascular disease with 
associated pain and reduced work capacity, bilateral knee 
conditions with associated pain and functional limitations, 
and an umbilical hernia status post repair.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Potentially applicable rating criteria for disorders of the 
spine with degenerative disc disease are here listed. 

The Board notes that during the pendency of this claim and 
appeal the regulations governing the schedular criteria for 
rating diseases and injuries of the spine were revised 
effective from September 23, 2002, and were revised again, 
effective September 26, 2003.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Code (DC) 5293, effective September 23, 2002; 38 
C.F.R. § 4.71a, DC 5243, effective September 26, 2003. See 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  The veteran was provided 
with the new regulations including by an October 2003 SSOC.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003); 38 C.F.R. § 3.114(a).  Therefore, prior to 
September 23, 2002, and September 26, 2003, the Board may 
apply only the previous version(s) of the rating criteria.  
As of September 23, 2002, and September 26, 2003, the Board 
may apply both versions of the rating criteria.

The rating criteria in effect prior to September 26, 2003, 
provided for rating limitation of motion of the cervical 
spine under Diagnostic Code 5290, limitation of motion of the 
lumbar spine under Diagnostic Code 5292, and lumbosacral 
strain under Diagnostic Code 5295.  Other criteria in effect 
prior to September 23, 2002, afforded ratings for 
intervertebral disc syndrome under Diagnostic Code 5293.  

Prior to September 26, 2003, pursuant to Diagnostic Code 
5290, severe limitation of motion of the cervical spine 
warranted a 30 percent rating.  Also in that prior period, 
pursuant to Diagnostic Code 5292, severe limitation of motion 
of the lumbar spine warranted a 40 percent evaluation, 
moderate lumbar limitation of motion warranted a 20 percent 
evaluation, and slight limitation of motion of the lumbar 
spine warranted a 10 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5290.

Prior to September 26, 2003, lumbosacral strain with slight 
subjective symptoms warranted only a noncompensable rating; 
lumbosacral strain with characteristic pain on motion 
warranted a 10 percent rating; lumbosacral strain with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilaterally, in standing position, warranted a 20 
percent evaluation; and severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of these with abnormal mobility on forced motion warranted a 
40 percent evaluation.  38 C.F.R. 4.71a, Diagnostic 
Code 5295.

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 60 percent evaluation for pronounced disorder, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of diseased disc, and little intermittent relief.  
A 40 percent rating was warranted for severe intervertebral 
disc syndrome with recurrent attacks and intermittent relief.  
A 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurrent attacks.  A 10 
percent evaluation was warranted for mild intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

A precedent opinion of VA Office of General Counsel held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with the 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae.  VAOPGCPREC 36-
97 (1997), 63 Fed. Reg. 31262 (1998).

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
under Diagnostic Codes 5235 to 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (effective Sept. 26, 2003) 
(now codified as amended at 38 C.F.R. §§ 4.71a).  The new 
regulations provide, pertinently, with regard to the cervical 
spine, a 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine; a 30 percent 
evaluation is warranted for forward flexion of the cervical 
spine to 15 degrees or less, or favorable ankylosis of the 
entire cervical spine; a 20 percent evaluation is warranted 
for forward flexion of the cervical spine to greater than 15 
degrees but no greater than 30 degrees, or for combined range 
of motion of the cervical spine of not greater than 170 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective Sept. 26, 
2003).

The new regulations also provide, pertinent to the lumbar 
spine, a 20 percent evaluation is also warranted for 
limitation of motion of the thoracolumbar spine of greater 
than 30 degrees but no greater than 60 degrees, or for 
combined range of motion of the thoracolumbar spine of not 
greater than 120 degrees, or, again, for muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  A 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or 
for combined range of motion of the thoracolumbar spine 
greater  than 120 degrees but not greater than 235 degrees, 
or for muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spine contour.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective Sept. 
26, 2003).

Normal range of motion of the cervical spine is flexion-
extension from 0 to 45 degrees and 0 to 45 degrees; lateral 
bending 0 to 45 degrees, and lateral rotation 0 to 80 
degrees.  Normal range of motion of the thoracolumbar spine 
is flexion-extension from 0 to 90 degrees and 0 to 30 
degrees; lateral flexion from 0 to 30 degrees and rotation 
from 0 to 30 degrees.  38 C.F.R. §4.71a, Plate V.

Under the criteria made effective from September 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated under either the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  67 Fed. Reg. 54,345-349 
(Aug. 22, 2002), now codified at DC 5293.  Incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the previous 12 months 
warrant a 60 percent disability rating.  Incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks but less than six weeks 
during the previous 12 months warrant a 40 percent disability 
rating.  DC 5293.

For purposes of evaluations under the revised criteria for 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" denotes orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Diagnostic Code 5293, Note 1.  Further instructions under the 
revised criteria for rating intervertebral disc syndrome 
provide that, when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
under the criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id. at Note 
2.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. at Note 
3.

The Board notes at the outset that the present case presents 
no evidence of intervertebral disc syndrome of either the 
cervical or lumbar spine producing incapacitating episodes 
requiring bed rest prescribed by a physician, or producing 
muscle spasm or guarding.  The veteran has also not so 
alleged.  Accordingly, a rating for either the cervical or 
lumbar spine is not warranted on those bases.  

For the cervical spine, a rating under the prior rating 
criteria of 20 percent based on moderate intervertebral disc 
syndrome is warranted for the rating period.  The next-
higher, 40-percent evaluation for intervertebral disc 
syndrome under that code is not warranted for the veteran's 
cervical spine because the weight of the evidence, including 
medical findings and assessments and the veteran's own self-
reported symptoms, simply do not support severe 
intervertebral disc syndrome with recurring attacks.  
38 C.F.R. §  5290 (in effect prior to Sept. 23, 2002).  For a 
rating under the current criteria, the cervical degenerative 
disc disease supports a 20 percent evaluation based on 
limitation of motion of the cervical spine including based on 
pain limiting motion.  Other DeLuca factors were not found to 
significantly limit functioning due to the cervical spine 
disorder.  The next-higher, 30 percent evaluation based on 
limitation of motion, even considering the DeLuca factor of 
pain on motion, would not be warranted.  As the most recent 
VA examiner noted, the veteran retains significant motion of 
the cervical spine without appreciable impairment due to 
pain.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243; DeLuca.  

Records indicating a period of acute exacerbation of symptoms 
from June 2002 through July 2002, as reportedly precipitated 
by lifting a 50-pound box in June 2002, presented the 
possibility of assignment of a higher disability evaluation 
over that limited interval for the veteran's cervical spine 
degenerative disc disease.  However, the Board finds that a 
higher rating than the 40 percent currently assigned would 
not be warranted for the veteran's cervical degenerative disc 
disease even during that period of exacerbation.  Under the 
prior rating criteria, the entire symptom set including those 
radicular symptoms were most closely aligned with the 
criteria for a 40 percent evaluation, for severe 
intervertebral disc syndrome with recurrent attacks and 
intermittent relief, under then Diagnostic Code 5293.  That 
disability rating encompassed localized as well as radicular 
symptoms, including those appropriate to the site of the 
disease disc.  38 C.F.R. §  4.71a, Diagnostic Code 5293 (in 
effect prior to September 23, 2002).  

Noted radiating pain from the cervical spine to the shoulders 
and arms, and some additional radicular symptoms, present the 
possibility of a separate rating under the new Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (1).   
However, beyond the noted acute exacerbation in June to July 
of 2002, significant cervical radiculopathy is not supported 
by the weight of the evidence.  The findings upon July 2004 
VA examination, including the veteran's own self-report of 
symptoms, are to the effect that pain and impairment 
associated with the cervical degenerative disc disease are 
not significant aside from localized pain including as that 
affects motion of the neck, and noted sleep difficulties.  
While some ongoing atrophy of the right upper extremity has 
been noted, strength was intact including as compared to the 
left, as was sensation.  The Board finds that the weight of 
the evidence is to the effect that pain and limitation of 
motion of the cervical spine would not warrant more than a 20 
percent evaluation under Diagnostic Codes 5235-5243, even 
considering the extant DeLuca factor of pain.  The assigned 
40 percent evaluation may reasonably be considered to 
encompass these manifestations as well the symptoms of pain 
interfering with sleep as reported by the veteran.  

The Board accordingly concludes that the weight of the 
evidence  is against assignment of an additional or higher 
disability rating than the 40 percent assigned for 
degenerative disc disease of the cervical spine, under the 
current or prior rating criteria for disorders of the spine, 
or based on other criteria associated with radicular 
symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5290, 5923 (in 
effect prior to Sept. 23, 2002 and prior to Sept. 26, 2003); 
38 C.F.R. Part 4, generally, and § 4.71a, Diagnostic Codes 
5235-5243. 

The veteran's low back disorder has fairly consistently been 
shown to produce mild symptoms of localized pain and only 
slight limitations in range of motion, except for a notable 
interval of exacerbation between January and April of 2004, 
when symptoms were responsive to treatment.  The weight of 
the evidence is against assignment of a higher disability 
rating than the 10 percent assigned under either the current 
or prior rating criteria for the degenerative disc disease 
for the entire rating period.  Impairment associated with the 
degenerative disc disease has been localized pain, generally 
without chronic radicular impairment of lower extremity 
functioning.  These generally localized symptoms would most 
nearly approximate lumbosacral strain with characteristic 
pain on motion, warranting a 10 percent evaluation under the 
old Diagnostic Code 5295 for that disorder, or mild 
intervertebral disc syndrome, warranting a 10 percent 
evaluation under the old Diagnostic Code 5293 for that 
disorder.  38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 (in 
effect prior to September 23, 2002, and prior to September 
26, 2003, respectively). 

Range of motion of the lumbar spine has been limited so as to 
warrant a 10 percent rating under either the prior Diagnostic 
Code 5292 for slight limitation of motion of the lumbar 
spine, or under the new criteria for limitation of forward 
flexion of the thoracolumbar spine.  When considering the 
DeLuca factor of localized pain, and the apparently 
intermittent exacerbation of radicular symptoms as supported 
by MRI findings, the weight of the evidence favors the next 
higher, 20 percent evaluation as equivalent to moderate 
limitation of motion of the lumbar spine under the prior 
Diagnostic Code 5290.  However, as the July 2004 VA examiner 
noted, the veteran reported being able to largely avoid 
significant low back difficulties with reasonable precautions 
in activities.  The weight of the evidence is against more 
severe disability associated with the veteran's lumbar 
degenerative disc disease for the rating interval.  
Accordingly, the preponderance of the evidence is against 
assignment of a still higher evaluation for that disorder, 
based on prior rating criteria of intervertebral disc 
syndrome or lumbosacral strain or limitation of motion of the 
lumbar spine, or based on current rating criteria.  
Disability equivalent to severe limitation of motion is not 
shown, and neither is severe intervertebral disc syndrome, 
nor disability equivalent to severe lumbosacral strain, nor 
(under the new criteria) is disability equivalent to forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect 
prior to Sept. 23, 2002), 5290, 5295 (in effect prior to 
Sept. 26, 2003) Diagnostic Codes 5235-5243 (2007).   
Avoidance of pyramiding precludes granting more than one 
rating for these symptoms.  38 C.F.R. § 4.14.  

While the veteran's low back condition has been noted to 
cause some sleep impairment, owing to the combine effect of 
difficulties sleeping on the back due to the low back 
disorder and difficulties sleeping on the sides due to the 
cervical spine disorder, the Board has already determined 
that the sleep impairment has been amply compensated by the 
40 percent evaluation assigned for the cervical spine 
disorder.  To again compensation for this sleep impairment 
with a higher or additional evaluation for the low back would 
amount to impermissible pyramiding, or assignment of more 
than one disability rating for the same impairment.  
38 C.F.R. § 4.14.

Accordingly, the Board finds that the preponderance of the 
evidence is against an increased evaluation from the 40 
percent currently assigned for cervical degenerative disc 
disease, favors granting a 20 percent evaluation for the 
lumbar degenerative disc disease, and is against granting a 
still higher disability evaluation for the lumbar 
degenerative disc disease.  To the extent the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

1.  Entitlement to an increased evaluation for cervical 
degenerative disc disease, currently rated 40 percent 
disabling, is denied. 

2. Entitlement to an increased evaluation of 20 percent, but 
no more, for lumbar degenerative disc disease, is granted, 
subject to the rules governing the award of monetary 
benefits.  


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


